Pee Curiam.
The defendant was found guilty by the Circuit Court in the second circuit of the crime of keeping a gambling house in violation of General Statutes § 53-273. The judgment was affirmed by the Appellate Division of the Circuit Court, and the defendant was then granted certification by this court for review on two questions: the validity of the arrest and the sufficiency of the evidence to support the conviction.
"We need consider only the second question, viz., that upon all the evidence the court could not have found the defendant guilty beyond a reasonable doubt. Such a claim is determined by an examination of the evidence and not by a finding of facts. State v. Frost, 105 Conn. 326, 332, 135 A. 446; State v. Schofield, 114 Conn. 456, 459, 159 A. 285. The same procedure is provided by rule for the Appellate Division of the Circuit Court. Practice Book § 995. We have recently pointed out that where the appellant prints evidence, or a summary thereof, in the appendix to his brief which tends to support his claims, it then becomes the duty of the state, as appellee, to print in its brief the evidence, or a summary thereof, which supports the finding of guilt. *718State v. Amendola, 152 Conn. 166, 168, 204 A.2d 836. We have again, in this case, a repetition of the complete failure on the part of the state to supply us with the evidence, or a statement thereof, to sustain the conviction.
There is error, the judgment is set aside and a new trial is ordered.